Citation Nr: 1510646	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-29 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1951 to October 1978.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, found that new and material evidence had not been submitted to reopen a claim for entitlement to service connection for sleep apnea.  Jurisdiction over the claims file is currently held by the RO in New Orleans, Louisiana.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in February 2015.  A transcript of the hearing is associated with the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for sleep apnea was initially denied in a January 2008 rating decision.  The Veteran requested reconsideration of the claim and was most recently denied in an unappealed August 2008 rating decision.

2.  The evidence received since the August 2008 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's sleep apnea had its onset during active duty service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

2.  Service connection for sleep apnea is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The claim for entitlement to service connection for sleep apnea was initially denied by the RO in a January 2008 rating decision.  The Veteran requested reconsideration of the decision and the claim was again denied in an August 2008 rating decision.  The Veteran did not appeal the denial of the claim and the August 2008 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014).

The evidence received since the August 2008 rating decision includes an August 2010 statement from the Veteran's wife describing how the Veteran experienced symptoms of sleep apnea during service.  This lay evidence is new as it was not previously considered and is material as it relates to a previously unestablished fact in the claim-the presence of sleep apnea during active duty.  Thus, new and material evidence has been received and reopening of the claim for entitlement to service connection for sleep apnea is granted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  



Reopened Claim

The Veteran contends that service connection is warranted for a sleep apnea as it was incurred during active duty service.  The Veteran clearly manifests a current disability: private treatment records document a diagnosis of sleep apnea dating from at least 1986 and a sleep study in 2012 confirmed the current presence of the condition.  There is also lay and medical evidence of an in-service injury.  The Veteran and his wife testified that he experienced symptoms of sleep apnea during military service, to include snoring and the cessation of breathing while sleeping.  Additionally, service records document a complaint of trouble sleeping in May 1973.  The Board therefore finds that a current disability and in-service injury are present.  

The Board also finds that the evidence establishes the onset of sleep apnea during active service.  The Veteran and his wife provided credible testimony that he experienced symptoms of sleep apnea during service.  Additionally, the Veteran's private physician provided a statement in support of the claim in January 2008, opining that the Veteran's sleep apnea developed during active duty.  This evidence is sufficient to establish a link between the Veteran's current disability and the in-service injury.  All three elements of service connection are present and the Board finds that service connection for sleep apnea is warranted. 

As a final matter, the Board finds that VA has substantially satisfied its duties to notify and assist the Veteran.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  


ORDER

New and material evidence having been submitted, reopening of the claim for entitlement to service connection for sleep apnea is granted.


Entitlement to service connection for sleep apnea is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


